United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-1185
                        ___________________________

                             Lleyson Carreto Carreto

                             lllllllllllllllllllllPetitioner

                                           v.

         Jefferson B. Sessions, III, Attorney General of the United States

                            lllllllllllllllllllllRespondent
                                    ____________

                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                                  ____________

                           Submitted: October 31, 2017
                            Filed: November 3, 2017
                                  [Unpublished]
                                 ____________

Before COLLOTON, BOWMAN, and KELLY, Circuit Judges.
                        ____________

PER CURIAM.

      Guatemalan citizen Lleyson Carreto Carreto petitions for review of an order of
the Board of Immigration Appeals (BIA) dismissing his appeal from the decision of
an immigration judge (IJ), which denied him asylum.1 Carreto Carreto sought
immigration relief based on his membership in the particular social group
“impoverished Guatemalan males who are victims of gang violence and who would
be targeted upon their return based on past experiences,” and on his status as a
returnee from the United States who would be perceived as having money.

       After careful consideration of Carreto Carreto’s arguments and the record, we
conclude that substantial evidence supports the finding that he failed to show past
persecution in Guatemala, or a well founded fear of persecution there, due to one of
the five protected grounds: race, religion, nationality, membership in a particular
social group, or political opinion. See 8 U.S.C. § 1158(b)(1)(B)(i) (listing asylum
grounds); De Castro-Gutierrez v. Holder, 713 F.3d 375, 379 (8th Cir. 2013) (standard
of review). Specifically, we determine that (1) neither of the proposed groups
constituted a particular social group; (2) to the extent Carreto Carreto feared general
violence in Guatemala, his fear was not based on a protected ground; and (3) he did
not establish the harm inflicted by the gang was on any protected ground for purposes
of asylum relief. See id. at 380 (BIA requires particular social group to be defined
with particularity and not defined just by fact that its members have been targeted for
persecution); Matul-Hernandez v. Holder, 685 F.3d 707, 712-13 (8th Cir. 2012)
(Guatemalans returning from the United States who are perceived as wealthy is not
particular social group); Gaitan v. Holder, 671 F.3d 678, 682 (8th Cir. 2012) (group--
young Salvadoran males who have been subjected to recruitment and have rejected
or resisted gang membership based on personal opposition--was not sufficiently
narrow to cover discrete class of persons who would be perceived as group by rest of
society, so petitioner was no different from any other Salvadoran who has faced gang
violence); Krasnopivtsev v. Ashcroft, 382 F.3d 832, 839-40 (8th Cir. 2004) (applicant

      1
        The IJ’s denials of withholding of removal and relief under the Convention
Against Torture are not before this court. See Chay-Velasquez v. Ashcroft, 367 F.3d
751, 756 (8th Cir. 2004) (alien waives claim by not meaningfully challenging it in his
brief).

                                         -2-
must demonstrate particularized fear of persecution directed at him, not fear of
general violence). The petition is denied. See 8th Cir. R. 47B.
                      ______________________________




                                      -3-